Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/12/22.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the portion of the actuator is moved through a first range of motion when engaged by the user, the actuator configured to move the plunger through a second range of motion different from the first range of motion”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180321270 (hereinafter “Iwashita”).
	Applicant’s claim 1 recites the following
An apparatus comprising:
a housing defining a fluid reservoir and including a port in fluid communication with the fluid reservoir;
an inlet adapter removably coupleable to the housing, the inlet adapter placing the port in fluid communication with a bodily fluid source when coupled to the housing;
an actuator including a plunger disposed within and defining at least a part of the fluid reservoir, a portion of the actuator configured to be engaged by a user to move the plunger within the housing from a first position in which the fluid reservoir has a first volume, to a second position in which the fluid reservoir has a second volume greater than the first volume, the increase in volume operable to draw bodily fluid into the fluid reservoir via the inlet adapter, the actuator modulating a rate of motion of the plunger below a threshold as the plunger is moved from the first position to the second position; and
a volume indicator configured to transition from a first state to a second state in response to a predetermined volume of bodily fluid being disposed in the fluid reservoir, 
the inlet adapter configured to be removed from the housing after the predetermined volume of bodily fluid is transferred into the fluid reservoir to allow transfer of the predetermined volume to a sample bottle external to the housing via the port.
	The following disclosures by Iwashita are considered by Examiner to be relevant to Applicant’s claims.
	“A liquid for reaction or the like is introduced into the channel via a through-hole for introduction of a liquid (hereinafter, also simply referred to as "inlet").  The liquid in the channel during or after the completion of reaction or the like is suctioned and removed by a liquid suction instrument 
via a through-hole for discharge of a liquid (hereinafter, also simply referred to as "outlet").  The liquid in the channel is removed with a pipette inserted into the outlet through suction into a nozzle communicating with the pipette.” Paragraph 0003 (emphasis added.)
 	“When the reaction or the like is immunoassay such as ELISA, a labeled solution containing a fluorescence-labeled secondary antibody, a washing solution or the like to remove an unreacted primary antibody or secondary antibody, and so on are required to be sufficiently removed from the channel, 
inlet, and outlet of the channel chip before introduction of another liquid from the inlet into the channel in the next step.  When one channel chip is repeatedly used, it is required to sufficiently remove a liquid used for previous reaction or the like and a washing solution introduced into the channel after the completion of previous reaction or the like from the channel, inlet, and outlet before initiation of the subsequent reaction or the like.” Paragraph 0005. 
“Suction-regulating section 300 can be configured to include pressure valve 310, decompression section 320, and controlling section 330 that controls pressure valve 310 and decompression section 320, as illustrated in FIG. 9A.  Controlling section 330 orders decompression section 320 to discharge air in the inside of nozzle 220 to lower the inner air pressure of nozzle 220.  Then, controlling section 330 controls pressure valve 310 to change the amount of discharge, and thereby regulates the reduction of the inner pressure of nozzle 220 to regulate the suction rate for the liquid from pipette 210.  Examples of decompression section 320 include known vacuum pumps. Paragraph 0095 (emphasis added).
“Suction-regulating section 300 may be configured to include syringe 240, plunger 230 connected to syringe 240, and controlling section 330 that controls the movement of plunger 230, as illustrated in FIG. 9B.  Controlling section 330 orders plunger 230 to move to increase the inner volume of syringe 240, and thereby reduces the inner air pressure of syringe 240.  Then, controlling section 330 changes the moving speed of plunger 230, and thereby regulates the reduction of the inner pressure of syringe 240 to regulate the suction rate for the liquid from pipette 210.” Paragraph 0096 (emphasis added).
	Iwashita discloses Applicant’s claim 1 as follows.
An apparatus comprising:
a housing [i.e., Iwashita syringe 240] defining a fluid reservoir and including a port in fluid communication with the fluid reservoir [see Fig. 9B];
an inlet adapter [i.e., Iwashita pipette 210] removably coupleable to the housing, the inlet adapter placing the port in fluid communication with a bodily fluid source when coupled to the housing [see Fig. 9B];
an actuator [i.e., Iwashita plunger 230] including a plunger disposed within and defining at least a part of the fluid reservoir, a portion [i.e., proximal portion] of the actuator configured to be engaged by a user to move the plunger within the housing from a first position in which the fluid reservoir has a first volume, to a second position in which the fluid reservoir has a second volume greater than the first volume, the increase in volume operable to draw bodily fluid into the fluid reservoir via the inlet adapter, the actuator modulating a rate of motion of the plunger below a threshold as the plunger is moved from the first position to the second position [para. 0096]; and
a volume indicator [the distal tip end of the plunger in fig 9B, or alternatively, the suction-regulating section 300 in para. 0096] configured to transition from a first state to a second state in response to a predetermined volume of bodily fluid being disposed in the fluid reservoir; 
the inlet adapter [pipette 210] configured to be removed [capable of being removed] from the housing after the predetermined volume of bodily fluid is transferred into the fluid reservoir to allow transfer of the predetermined volume to a sample bottle external to the housing via the port [see para. 0003 and FIG. 9B].
To elaborate on the claimed actuator, Examiner notes that the Iwashita plunger [230] is equivalent to Applicant’s actuator including a plunger disposed within and defining at least a part of the fluid reservoir [see FIG 9B]. 
Moreover, a portion of the actuator [i.e., Iwashita plunger 230] is configured to be engaged by a user [i.e., capable of being engaged by the user] to move the plunger [i.e., withdraw the plunger to the proximal end] within the housing. See Figure 9B and description of the plunger 230 for example in paragraph 0096. Examiner notes that claim 1 does not specify how the actuator is configured to be engaged by the user, nor does claim 1 recite specific limitations of the actuator such that the actuator is differentiated from the Iwashita plunger 230.
Furthermore, the Iwashita plunger 230 is configured to be engaged by a user to move the plunger [i.e., withdraw the plunger to the proximal end] within the housing from a first position in which the fluid reservoir has a first volume, to a second position [i.e., when the plunger is withdrawn to the proximal end] in which the fluid reservoir has a second volume greater than the first volume, the increase in volume operable to draw bodily fluid into the fluid reservoir via the inlet adapter.
Furthermore, the actuator [i.e., Iwashita plunger 230] is configured to modulate or is capable of modulating a rate of motion of the plunger below a threshold as the plunger is moved from the first position to the second position [para. 0096]. Examiner notes that this limitation encompasses merely slowing the rate of withdrawing the plunger.
Also, regarding a volume indicator recited in claim 1, the distal tip end of the Iwashita plunger [which is equivalent to Applicant’s volume indicator] is configured to transition from a first state to a second state in response to a predetermined volume of bodily fluid being disposed in the fluid reservoir [i.e., in response to the a volume of fluid being withdrawn into the reservoir, the plunger transitions (or moves) from one location (or state) to a second location (or state).
Thus Applicant’s claim 1 does not recite the actuator and volume indicator such that they are distinguished from the plunger of Iwashita. Examiner also notes that Applicant’s claim 1 currently does not recite the actuator and volume indicator such that they are distinguished from a syringe that is intended to be used manually.

As to claim 2, where the predetermined volume is less than the second volume [discussed above] the Iwashita plunger still meets the limitations of Applicant’s actuator as mentioned above, and the distal tip end of the Iwashita plunger still meets the limitations of Applicant’s volume indicator as mentioned above.

As to claim 3, the suction-regulating section 300 (in para. 0096) is capable of stopping the plunger from being moved toward the second position when in the second state [i.e., the state in which the suction-regulating section 300 stops the plunger at a certain volume in the reservoir.] 

As to claim 4, the actuator [i.e., Iwashita’s distal end of the plunger, or alternatively, the suction-regulating section 300 (in para. 0096)] transitions to a second state [i.e., is located in a second position] in response to a predetermined volume of fluid in the reservoir, wherein the predetermined volume is equal to the second volume [i.e., the volume when the plunger is withdrawn for suctioning].

As to claims 5-6, the Iwashita device is capable of performing the recited limitations as discussed above wherein the volume is between 10 mL and about 30 mL, or 10 mL [by withdrawing that amount of fluid].

As to claim 7, the proximal portion of the plunger is equivalent to “the portion of the actuator”, which is moved through a first range of motion when engaged by the user, and the actuator is capable of moving the plunger through a second range of motion different from the first range of motion.

As to claim 8, the Iwashita plunger or suction-regulating section 300 (equivalent to Applicant’s actuator) is capable of performing the function recited in claim 8, since slowing the rate of withdrawing the plunger will inherently increase accuracy associated with the volume of bodily fluid being transferred into the fluid reservoir.

As to claim 9, the distal tip of the plunger or the suction-regulating section 300 of Iwashita (either being equivalent to applicant’s volume indicator) is capable of withdrawing the plunger to a third position (at which the volume indicator is deemed to be in a third state and the volume transferred into the reservoir is deemed to be a “second predetermined volume”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/              Primary Examiner, Art Unit 1641